Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s communication filed on 12/10/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2022 was considered by the examiner.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Lipp on 6/17/2022.
The application has been amended as follows: 

Claims 1-10 are allowed. 
Cancel claims 11-16, 18-21 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ A semiconductor light emitting device comprising wherein the buffer structure comprises a nucleation layer”11”, a first dislocation-removing structure “DS” on the nucleation layer”11”, and a buffer layer “14”on the first dislocation-removing structure “DS”, the first dislocation-removing structure comprises a first material layer”12” on the nucleation layer “11” and a second material layer”13” on the first material layer”11”, the second material layer”13” having a lattice constant different from a lattice constant of the first material layer, a roughness of a surface of the first material layer”12” in contact with the second material layer”13” is higher than a roughness of a surface of the nucleation layer in contact with the first material layer and higher than a roughness of a surface of the second material layer in contact with the buffer layer”14”, and a lattice constant of the buffer layer “14”is between the lattice constant of the second material layer”13” and a lattice constant of the first-type semiconductor layer”12”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note that claims 11-16, 18-21 were cancelled because they are restrictable from allowed claims 1-10 under combination and sub-combination 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816